Citation Nr: 1217615	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected degenerative disc disease with back strain, evaluated as 10 percent disabling

2.  Entitlement to an increased rating for service-connected diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

3.  Entitlement to a compensable rating for service-connected bilateral hearing loss.  

4.  Entitlement to a compensable rating for service-connected peripheral neuropathy of the left lower extremity.

5.  Entitlement to a compensable rating for service-connected peripheral neuropathy of the right lower extremity.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

During the current appeal, and specifically in July 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011).  A transcript of the testimony has been associated with the Veteran's claims file.  

The RO's October 2007 rating decision also denied the Veteran's claim for a higher rate of special monthly compensation based on the loss of use of a creative organ, as well as his claims seeking compensable ratings for his service-connected erectile dysfunction and tinnitus.  While these issues were included on the Veteran's February 2008 notice of disagreement and the March 2010 statement of the case (SOC), the Veteran did not include them in his April 2010 substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, those issues are not before the Board.  

The Board also observes that additional evidence has been received, which was not previously considered by the RO.  However, the Veteran waived the RO's initial consideration of the evidence at his July 2011 videoconference hearing.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran's service-connected back disorder is currently evaluated as 10 percent disabling, his service-connected diabetes mellitus, type II, is currently evaluated as 20 percent disabling, and his service-connected bilateral hearing loss and peripheral neuropathy of the right and left lower extremities are each evaluated as noncompensably disabling.  After a review of the claims folder, the Board finds that a remand of these increased rating claims is required for further evidentiary development.  


Degenerative Disc Disease with Back Strain

The Veteran was most recently afforded a VA examination in connection with his back disability in August 2007.  During this examination, he provided his medical and military history and stated that he began seeking treatment for his back disability soon after his separation from service.  According to the Veteran, his pain is located in the lower back, and is accompanied by a sensation of numbness that radiates down to the back of his thighs.  The Veteran claimed that his symptoms of back pain have worsened in the previous few years, and he has tried various methods of treatment, to include physical therapy, in an attempt to alleviate his pain.  On a scale of one to ten (with ten being the worst level of pain and one being the least), the Veteran rated his pain level at an eight during his flare-ups, and at a two when on medication.  

Upon physical examination, the examiner observed no anatomic abnormalities or signs of tenderness on palpation in the lumbosacral area.  The Veteran was also shown to have forward flexion to 85 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and rotation to the right and left to 30 degrees.  While the Veteran experienced some stiffness upon repetitive motion, there were no noted complaints or visible signs of weakness or lack of endurance upon repetition.  The Veteran also underwent a neurological evaluation of his lower extremities, the findings of which revealed his motor strength to be 5/5 bilaterally, and his straight leg elevation to be 0 to 45 degrees in the right leg, and 0 to 55 degrees in the left, with stiffness in both legs beyond those degrees.  Based on her discussion with and physical examination of the Veteran, the examiner diagnosed the Veteran with moderate degenerative disc disease at L5-S1 with small central disc herniation, a possible annular tear, and a back strain.  

During his July 2011 hearing, the Veteran testified that he always feels a mild level of pain in his back, and any type of activity serves to accentuate and exacerbate this pain.  According to the Veteran, he began receiving treatment for his back pain at the St. Louis VA Outpatient Pain Rehabilitation Center at the Jefferson Barracks Division of the St. Louis VA medical center (VAMC) and reportedly visited this center four times beginning in July 2011.  See Hearing Transcript (T.), pp. 5-6, 9-10.  However, records from these treatment visits are not associated with the claims file.  

Additionally, VA treatment records dated from June 2010 to December 2010 reflect that the Veteran began receiving physical therapy treatment sessions with his physical therapist, H.R., at the St. Louis VAMC (John Cochran Division).  These records show variable range-of-motion measurements for his lumbar spine.  Specifically, while the Veteran was shown to have forward flexion to 30 degrees during his initial visit, he was subsequently shown to have flexion to 50 degrees during an August 2010 treatment visit; flexion to 40 degrees during a September 2010 treatment visit; flexion to 35 degrees during an October 2010 VA treatment visit; and flexion to 20 degrees during the November 2010 and December 2010 VA treatment visits.  In his April 2011 treatment report, H.R. wrote that "[a]fter many visits, [the Veteran] has not made any permanent progress with regards to his back" and "will be put on hold from [physical therapy] at this time."  While the evidence of record does reflect a worsening of the Veteran's back disability, these records also reflect occasional improvement in the Veteran's range of motion.  As such, the Board finds it somewhat difficult to evaluate the severity of the Veteran's current back condition based on the evidence of record.  An examination is therefore required.

Diabetes Mellitus, Type II

As previously discussed, the Veteran's service-connected diabetes mellitus, type II, is currently evaluated as 20 percent disabling.  During a January 2007 VA treatment visit in connection with his psychiatric condition, the Veteran attributed any changes and restrictions in his activities of daily living to his diabetes mellitus and peripheral neuropathy, rather than his musculoskeletal pain.  

The Veteran was most recently afforded a VA examination in connection with this claim in July 2007, at which time he reported an eight-year history of diabetes and stated that while he experiences minor episodes of hypoglycemia, he has not been hospitalized for these episodes.  According to the Veteran, he is currently on a diabetic diet, he controls his diabetes through insulin injections, and he visits his physician every six months for diabetic treatment.  The examiner noted that the Veteran's primary care physician has not restricted any of the Veteran's activities on account of his diabetes mellitus.  Physical evaluation of the Veteran's heart, lungs, eyes, skin, extremities, and genital area revealed normal findings, and the Veteran was diagnosed with diabetes mellitus, type II.  

In his February 2008 substantive appeal, the Veteran indicated that his diabetic condition has worsened since his last evaluation.  During his July 2011 hearing, the Veteran stated that his diabetes has never been under control due to his unpredictable hypoglycemic reactions.  According to the Veteran, these episodes are often triggered by strenuous movement, exercise and hot weather, and predominantly occur in the middle of the night.  The Veteran further stated that he experiences these episodes at least once or twice a week, but has never been hospitalized for them, and he now visits his physician every three months for care and treatment of his diabetic condition.  According to the Veteran, his primary care physician, H.H., M.D., has advised him to refrain from participating in or performing any type of activity that may cause a sudden drop in his blood sugar level, and to carry something with him to counteract a hypoglycemic episode, if one were to occur.  See T., pp. 13-17.  

Along with the more recent VA treatment records, the Veteran also submitted several written statements at the time of his hearing, which have been associated with his claims file.  In one of these statements, the Veteran indicated that he is unable to live a normal life due to his diabetic condition because he has to restrict his activities and be cautious when participating in any type of activity, especially during the summer time.  

Peripheral Neuropathy of the Lower Extremities

The Veteran's service-connected peripheral neuropathy of each lower extremity is evaluated as noncompensably disabling.  

The Veteran was diagnosed with mild diabetic neuropathy at the September 2004 VA examination.  During the July 2007 VA examination, the examiner took note of the Veteran's complaints of numbness in his right leg, to include the foot, leg and thigh area.  The Veteran stated that the numbness occurs with prolonged sitting and when he wakes up in the morning.  Upon conducting a neurological evaluation of the Veteran, the examiner observed that the Veteran did not feel the monofilament on his right foot, right leg, and thigh area above the knee.  The examiner further noted that the Veteran's response to pinprick was "dulled in these areas."  According to the examiner, the sensory examination of the left foot was shown to be normal.  The examiner also described the Veteran's tendon jerks as normal and symmetrical in all four extremities.  Findings from the electromyogram (EMG) and nerve conduction study (NCS) revealed no electrophysiological evidence of neuropathy, and a normal right foot and leg.  Based on his evaluation of the Veteran, the examiner determined that no peripheral neuropathy was found in the Veteran's lower extremities.  

During his hearing, the Veteran asserted that he suffers from numbness and a tingling sensation in both his lower extremities, and likened the numbness in his toes to a "pair of pliers...pinching...[his] toes."  According to the Veteran, on occasion, the numbness in his feet has caused him to fall down.  See T., pp. 21-24.  
VA treatment records dated from June 2010 to December 2010 take note of the Veteran's medical history of diabetic neuropathy and reflect the Veteran's concerns regarding his right foot condition - especially with respect to his ability to walk.  During the Veteran's initial consultation with his physical therapist, he stated that some days he is able to walk, while other days he cannot.  

Bilateral Hearing Loss

As previously discussed, the Veteran's service-connected bilateral hearing loss is currently evaluated as noncompensably disabling.  While he was afforded a VA audiological examination in July 2007, the results of his examination were not provided in the report because the examiner found the Veteran's test results to be "inconsistent," "invalid" and "unreliable" and chose not the report them.  

During his hearing, the Veteran described experiencing something akin to "hearing blockage" the previous winter, and stated that he sought treatment for this condition at his VA healthcare facility.  See T., p. 18.  Indeed, the May 2010 Audiology Consultation report revealed a diagnosis of moderate to moderately severe sensorineural hearing loss, and subsequent VA treatment records also dated in May 2010 reflect that the hearing aid devices were ordered for the Veteran,  Indeed, during his hearing, the Veteran stated that he now wears hearing aids in both ears.  See T., p. 19.  

In this regard, the Board acknowledges that the Veteran is competent to report symptoms of back pain, numbness in his lower extremities, and difficulty hearing because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Based on a review of the Veteran's more recent VA treatment records, hearing testimony and substantive appeal, the evidence appears to show, and the Veteran appears to contend, that his service-connected back disability, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and bilateral hearing loss have all worsened since his last VA examinations.  As noted above, the Veteran has not been afforded a VA examination of his back since the August 2007 evaluation.  In addition, the Veteran has not been afforded a VA examination for his diabetes mellitus, peripheral neuropathy of the lower extremities, and bilateral hearing loss since the July 2007 VA examinations.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been nearly five years since the Veteran's last VA examinations and the Board is precluded from making its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, the Veteran's case must be remanded to attempt to obtain records of treatment he received at the St. Louis VA Outpatient Pain Rehabilitation Center from July 2011 to the present time.  An effort should also be made to obtain any medical records pertaining to ongoing treatment that the Veteran has received for his back disability, diabetes, peripheral neuropathy of the lower extremities, and bilateral hearing loss that are not already on file.  (Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").)  

In addition, during his August 2007 VA orthopedic examination, the Veteran stated that he stopped working in 2000 due to his back disability.  It was noted that the Veteran was planning to contact the Social Security Administration (SSA) to apply for social security benefits.  However, there is no indication as to whether he did apply for benefits, and if so, whether his request for disability benefits has been granted or denied.  Upon remand, the RO should ascertain whether the Veteran is in receipt of Social Security disability benefits.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159 (c)(2) (2011).  The RO should then request copies of the Veteran's SSA medical records used in the determination of benefits made by SSA.  

Accordingly, the case is REMANDED for the following action:

1. Determine whether the Veteran is in receipt of Social Security disability benefits.  If so, obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Request the Veteran's medical records from the St. Louis VA Outpatient Pain Rehabilitation Center (Jefferson Barracks Division) pertaining to treatment provided for his back disability dated from July 2011 to the present.  Also obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's service-connected back disability, diabetes mellitus, peripheral neuropathy of the lower extremities, or bilateral hearing loss from the St. Louis VAMC, to include both the Jefferson Barracks and John Cochran Divisions, and the VA Outpatient Clinic in Belleville, Illinois, from April 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3. Thereafter, schedule the Veteran for a VA examination to determine the extent of the service-connected degenerative disc disease with back strain.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including x-rays, should be performed.  All pertinent pathology associated with the service-connected back disability should be noted in the examination report.  

In particular, the examiner should provide the ranges of motion of the Veteran's thoracolumbar spine.  The examiner should note whether--upon repetitive motion of the Veteran's low back--there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion lost due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the spine is used repeatedly.  All functional losses should be equated to loss of motion beyond what is shown clinically.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine; and unfavorable ankylosis of his entire spine.  Also, the examiner should identify any neurological pathology related to the service-connected back disability (including the nerves involved) and fully describe the extent and severity of those symptoms.  

In addition, the examiner should identify the number of weeks, if any, during any 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's lumbar spine disability has on his ability to work.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.   A complete rationale for all opinions expressed must be provided.  

4. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected diabetes mellitus, type II.  The claims folder must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should comment on all pertinent symptoms found on examination to be associated with the Veteran's service-connected diabetes mellitus.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus.  In addition, the examiner should indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year.  If so, the examiner should note the number of any such episodes per year that required hospitalizations and the number of any such episodes per month that required visits to a diabetic care provider.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's diabetes mellitus has on his ability to work.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

5. Schedule the Veteran for a VA examination to determine the current severity of his service-connected peripheral neuropathy of the lower extremities.  The claims folder must be made available to the examiner in conjunction with the examination.  

Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected peripheral neuropathy of the lower extremities.  

The examiner should specifically indicate whether the Veteran's disabilities more nearly approximate mild, moderate, moderately severe, or severe nerve impairment.  The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  It should also be noted whether he has marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the lower extremities deemed to be associated with the Veteran's service-connected peripheral neuropathy of the lower extremities must be identified.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's peripheral neuropathy of the lower extremities has on his ability to work.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements. All opinions expressed should be accompanied by supporting rationale.

6	Schedule the Veteran for a VA audiological examination to ascertain the severity of his bilateral hearing loss.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail.

Also, the examiner is requested to provide an opinion as to any to any impact that the Veteran's bilateral hearing loss has on his ability to work.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements. All opinions expressed should be accompanied by supporting rationale.

7.	Following completion of the above, re-adjudicate the rating issues on appeal.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  


No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

